Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/23/2021 has been entered.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication (14/912,023) filed on 02/12/2016.
Claims 1-2, 4, 6, 8, and 10-19 are pending.
Claim 12 is amended. 
Claims 3, 5, 7, and 9 are cancelled.
Claims 1-2, 4, 6, 8, and 10-19 will be examined.

Response to Arguments
Applicant’s arguments files on 03/23/2021 have been fully considered.  
Applicant argued “because the agent whose model is being updated by Cruickshank is outside the JVM that is running the application, that agent is not an in-application agent” (pages 6-7 of the Remark).

Applicant argued that the agent plugin (dynamic plugin installation module 108) of Hoff is not an in-application agent because it is not embedded in the application. The agent plugin in Hoff is run only during deployment of the application and so cannot dynamically update the application functionality (pages 8-10 of the Remark).
Examiner respectfully disagrees with the Applicant.  Hoff discloses the specified application is packaged to include the agent plugin [see at least par. 0027].  The recited paragraph states the Dynamic plugin installation module 108 is further configured to cause an agent plugin to run in a deployment of the specified application…The specified application is packaged to include the agent plugin.  Further see Figure 5 below and its associated description:

    PNG
    media_image1.png
    726
    967
    media_image1.png
    Greyscale

Paragraph 0052 – “In one example, dynamic agent may be configured within the application 528 to use a predetermined configuration file that identifies the plugins to execute and configuration settings of those plugins…”  Applicant’s statements that the agent plugin in Hoff is run only during deployment of the application and so cannot dynamically update the application functionality is unpersuasive in that the claims do not stipulate how the dynamically updating of the application functionality is achieved.  Is the automatic / dynamic receiving and injection based on a deployment and subsequently automated determination of the agent?  There is no language precluding such an interpretation or specifying the manner in which the step is achieved outside of a deployment and dynamic injection.  Thus the argument is unpersuasive.

Applicant argued that the agent plugin (dynamic plugin installation module) of Hoff is run only during deployment of the application and so cannot dynamically update the application functionality.  As indicated in the specification (paragraphs 003, 0010-0011, etc.), the dynamic updating by the in-application agent refers to updates to the application at runtime (pages 8-10 of the Remark).
Examiner respectfully disagrees with the Applicant’s argument that Hoff fail to show “the dynamic updating by the in-application agent refers to updates to the application at runtime”. It is noted that this features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2111.01(II).  Further the claims do not stipulated that the application that contains the plugin is not deployed in order to perform its dynamical update functionality.  Therefore, the argument is unpersuasive.

Applicant argued that Day does not teach the claimed in-application agent.  There is no agent embedded within the user software application bytecode of Day (pages 10-11 of the Remark).
Examiner respectfully disagrees with the Applicant.  Examiner isn’t relied of Day for an in-application agent. Examiner relied upon Hoff which discloses a method for dynamically installing plugins for an application based on configuration information in regard to the specified application.  As indicated above the Hoff reference shows that the agent is embedded with the application.
  Applicant argued that the native code module being modified in Day is clearly a separate and distinct module from the user software application being run on the virtual machine. The combination of Hoff, Day and Cruickshank does not teach the combination of limitations recited in claim 1.  In particular, none of the reference, nor their combination teaches the express limitation in claim 1 that “the in-application agent is configured to … inject the dynamic code fragments into points in the web application for dynamically updating the web application functionality in which the in-application agent is embedded.  Claims 2, 4, 6 and 14-16 depend from claim 1 and so overcome this rejection for at least the same reasons (pages 12 of the Remark).
Examiner respectfully disagrees with the applicant. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  Day also discloses the software application may include virtual machine bytecode [see at least par. 0008].  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981).
Claims 2, 4, 6 and 14-16 are rejected based on rejected parent claim 1.
Claims 8, 10 and 16-17 are rejected with the same rational as claims 1-2, 4, 6, and 14-16.


Claims 1-2, 4, 6, 8 and 10-19 are rejected under res judicata in view of BPAI decision mailed on 02/02/2021 affirming the rejections under 35 USC 103(a) of claims 1-2, 4, 6, 8 and 10-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff et al. (US Publication No. 2013/0263088), in view of Day et al. (US Publication No. 2009/0089766) and further in view of Cruickshank et al. (US Publication No. 2006/0253840).

a system for dynamically updating application functionality of a web application executed by a processor of a computing device [Hoff, par. 0005], the system comprising:
 a non-transitory computer readable medium [Hoff, par. 0005] providing an in-application agent included as a library in the web application which is executable by the computing device [Hoff, Fig. 5 and pars. 0047-0048 and 0050 wherein the WebPI agent uses libraries and an application programming interface of the web platform installer to read the aggregated feed to determine which dependencies and plugins to download and install], wherein the in-application agent [Hoff, par. 0050 wherein WebPI agent is interpreted as in-application agent] is configured to automatically receive dynamic code fragments and inject the dynamic code fragments into points in the web application for dynamically updating the web application functionality in which the in-application agent is embedded [Hoff, par. 0031 wherein dynamic plugin installation module includes a dynamic agent portal, blob storage, and package tool.  Dynamic agent portal may update the designated plugin in accordance with update requests], wherein the in-application agent is further configured to monitor performance or activity of the web application with added dynamic code fragments [Hoff, par. 0031 wherein each of the plugins may have any suitable functionality; one or more of the plugins may perform diagnostic operations e.g., monitoring for problems(s), identifying source(s) of problem(s), debugging, profiling, controlling, etc. with respect to an application; see also par. 0068] and generate reports characterizing the web application functionality with the added dynamic code fragments; 
a cloud service for generating the dynamic code fragments [Hoff, par. 0019 wherein the specified application is packaged to include the agent plugin; the configuration information  and receiving the reports [Hoff, par. 0035];
an agent manager in communication with the cloud service for receiving the dynamic code fragments from the cloud service [Hoff, Fig. 1 and par. 0021] and passing the dynamic code fragments received to the in-application agent [Hoff, par. 0053 wherein dynamic agent passes the configuration settings to the plugin via environment variables] and for receiving reports from the in-application agent and passing the reports received to the cloud service [Hoff, par. 0035].
Hoff discloses installing dynamic plugin into the application but Hoff does not explicitly disclose injecting dynamic code segments (plugin) into the application and generating reports characterizing the application functionality with the added dynamic code fragments; however, in an analogous art of Automatically Modifying a Native Code Module Accessed from Virtual Machine Bytecode to Determine Execution Information, Day teaches:
a non-transitory computer readable medium providing an in-application agent included as a library in the web application which is executable by the computing device, wherein the in-application agent is configured to automatically receive dynamic code fragments and inject dynamic code fragments into points in the web application for dynamically updating the web application functionality in which the in-application agent is embedded [Day, Fig. 1 step 33 and par. 0021 wherein automatically modifying by adding additional code operable to determine information regarding execution of the native code module; automatically modifying by adding addition code is automatically injecting dynamic code fragment], wherein the in-application agent is further configured to monitor performance or activity of the web application with added  and generate reports characterizing the web application functionality with the added dynamic code fragments;
generate reports characterizing the application functionality with the added dynamic code fragments [Day, Fig. 1 steps 37-41 and par. 0025-0027 wherein determining the execution information, receiving and displaying the execution information and logging the execution information are interpreted as generate reports characterizing the application functionality with the added dynamic code fragments];
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Hoff and Day are in the same field of endeavor such as code instrumentation to provide method and system which automatically modifying a native code module accessed in a user software application [Day, Abstract].
Hoff and Day do not explicitly disclose inject the dynamic code fragments into points; however, in an analogous art of Program Verification and Visualization Using a Dynamic Abstracted Conceptual Model, Cruickshank teaches:
inject dynamic code fragments into points in the web application [Cruickshank, par. 0017 wherein the agent adapted to set a plurality of execution points in the program and to update the abstracted model of the computer program; pars. 0022-0023 wherein a program-level model comprises a static and a dynamic component containing method call and object level information, the agent is further adapted to update the program-level model upon execution of the computer program at the at least one of the execution points];
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Hoff, Day and Cruickshank 

As to claim 2, Hoff, Day and Cruickshank teach the system of claim 1 wherein the in-application agent includes a link manager for communications with the agent manager [Hoff, par. 0044 wherein the setting may include sensitive data; technique for maintaining securing of such sensitive data, a globally unique identifier-based (GUID-based) URI is used in a non-browsable container to store the setting; Fig. 5 step 532 and par. 0046 wherein the agent plugin provides a capability to dynamically understand a topology of a network on which the application is installed; the machines  are in a cloud environment].

As to claim 4, Hoff, Day and Cruickshank teach the system of claim 1 wherein the cloud service generates the dynamic code fragments also in response to external data sources [Day, par. 0029].

As to claim 6, Hoff, Day and Cruickshank teach the system of claim 1 wherein the in-application agent uses hooks to inject the dynamic code fragments into the web application [Day, Fig. 1].

As to claim 8, Hoff teaches a computer-implemented method of dynamically updating a web application functionality of an application executed by a processor of a computing device, the method comprising:
embedding an in-application agent as a library into the web application [Hoff, par. 0031 wherein dynamic plugin installation module includes a dynamic agent portal, blob storage, and package tool.  Dynamic agent portal may update the designated plugin in accordance with update request; Fig. 5 and pars. 0047-0048 and 0050 wherein the WebPI agent uses libraries and an application programming interface of the web platform installer to read the aggregated feed to determine which dependencies and plugins to download and install];
generating dynamic code fragments in a cloud service [Hoff, par. 0019 wherein the specified application is packaged to include the agent plugin; the configuration information indicates that the designated plugins are to be installed in response to the specified application being deployed];
providing the generated dynamic code fragments to the in-application agent [Hoff, par. 0031 wherein dynamic plugin installation module includes a dynamic agent portal, blob storage, and package tool.  Dynamic agent portal may update the designated plugin in accordance with update requests] via a link from an agent manager [Hoff, Fig. 5 step 532 wherein agent plugin is interpreted as agent manager] in communication with the cloud service [Hoff, par. 0019 wherein the deployment may be performed across multiple machines in a cloud environment] [EN:  Hoff, par. 0022 indicates that communication between the systems is carried out using well-known network communication protocols.  It is well known and obvious to those of ordinary skill in the art that encrypted channels are well known types of communication channels.];  
receiving by the in-application agent the dynamic code fragments [Hoff, par. 0031 wherein dynamic plugin installation module includes a dynamic agent portal, blob storage, and ;
automatically injecting by the in-application agent the dynamic code fragments into points in the web application for dynamically updating the application functionality in which the in-application agent is embedded [Hoff, par. 0031 wherein dynamic plugin installation module includes a dynamic agent portal, blob storage, and package tool.  Dynamic agent portal may update the designated plugin in accordance with update requests];
monitoring by the in-application agent performance or activity of the web application with added dynamic code fragments [Hoff, par. 0031 wherein each of the plugins may have any suitable functionality; one or more of the plugins may perform diagnostic operations e.g., monitoring for problems(s), identifying source(s) of problem(s), debugging, profiling, controlling, etc. with respect to an application; see also par. 0068];
sending the report to a cloud service [Hoff, par. 0035].
Hoff discloses installing dynamic plugin into the application but Hoff does not explicitly disclose injecting dynamic code segments (plugin) into the application and generating reports characterizing the application functionality with the added dynamic code fragments; however, in an analogous art of Automatically Modifying a Native Code Module Accessed from Virtual Machine Bytecode to Determine Execution Information, Day teaches:
automatically injecting by the in-application agent the dynamic code fragments into points in the web application for dynamically updating the application functionality in which the in-application agent is embedded [Day, Fig. 1 step 33 and par. 0021 wherein automatically modifying by adding additional code operable to determine information regarding execution of ;
generating a report by the in-application agent characterizing the web application functionality with the added dynamic code fragments [Day, Fig. 1 steps 37-41 and par. 0025-0027 wherein determining the execution information, receiving and displaying the execution information and logging the execution information are interpreted as generate reports characterizing the application functionality with the added dynamic code fragments]; 
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Hoff and Day are in the same field of endeavor such as code instrumentation to provide method and system which automatically modifying a native code module accessed in a user software application [Day, Abstract].
Hoff and Day do not explicitly disclose inject the dynamic code fragments into points; however, in an analogous art of Program Verification and Visualization Using a Dynamic Abstracted Conceptual Model, Cruickshank teaches:
inject dynamic code fragments into points in the web application [Cruickshank, par. 0017 wherein the agent adapted to set a plurality of execution points in the program and to update the abstracted model of the computer program; pars. 0022-0023 wherein a program-level model comprises a static and a dynamic component containing method call and object level information, the agent is further adapted to update the program-level model upon execution of the computer program at the at least one of the execution points];
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Hoff, Day and Cruickshank 

As to claim 10, Hoff, Day and Cruickshank teach the method of claim 8 further comprising generating a new dynamic code fragment in response to receiving the report at the cloud service [Hoff, Fig. 7] and sending the new dynamic code fragment from the cloud service to the in-application agent for injecting into the application [Hoff, Fig. 7].

As to claim 11, Hoff, Day and Cruickshank teach the method of claim 8 further comprising:
generating new dynamic code fragments [Hoff, Fig. 7] in response to external data sources [Hoff, par. 0024 wherein the user systems may access information that is available via Web pages; information from Web pages is external data sources]; and
sending the new dynamic code fragments to the in-application agent [Hoff, Fig. 7] for injecting the new dynamic code fragments into the web application [Day, Fig. 1 step 33 and par. 0021 wherein automatically modifying by adding additional code operable to determine information regarding execution of the native code module; modifying by adding addition code is injecting dynamic code fragment]. 
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to modify the method of dynamically installing plugins for application of Hoff with adding additional code of Day.


a non-transitory computer readable medium comprising instructions in code which when stored in a memory of a computing device and executed by a processor of the computing device cause the computing device [Hoff, par. 0005] to:
execute an in-application agent embedded in a web application, the in-application agent including [Hoff, par. 0031]:
an in-app library for storing dynamic code fragments [Hoff, par. 0031 wherein dynamic plugin installation module includes a dynamic agent portal, blob storage, and package tool.  Dynamic agent portal may update the designated plugin in accordance with update requests; Fig. 5 and pars. 0047-0048 and 0050 wherein the WebPI agent uses libraries and an application programming interface of the web platform installer to read the aggregated feed to determine which dependencies and plugins to download and install];
a fragment processor in the in-application agent [Hoff, par. 0005 wherein the processor-based system is interpreted as a fragment processor] for adding the dynamic code fragments to the web application [Hoff, par. 0031 wherein dynamic plugin installation module includes a dynamic agent portal, blob storage, and package tool.  Dynamic agent portal may update the designated plugin in accordance with update requests] and for generating one or more reports;
a link manager in the in-application agent [Hoff, par. 0044 wherein the setting may include sensitive data; technique for maintaining securing of such sensitive data, a globally unique identifier-based (GUID-based) URI is used in a non-browsable container to store the setting] for receiving new dynamic code fragments from a cloud service generated [Hoff, Fig. 5 step 532 and par. 0046 wherein the agent plugin provides a 
one or more hooks in the web application enabling the fragment processor to automatically inject the new dynamic code fragments into the web application [Hoff, par. 0031 wherein dynamic plugin installation module includes a dynamic agent portal, blob storage, and package tool.  Dynamic agent portal may update the designated plugin in accordance with update requests].
Hoff discloses installing dynamic plugin into the application but Hoff does not explicitly disclose injecting dynamic code segments (plugin) into the application and generating reports characterizing the application functionality with the added dynamic code fragments; however, in an analogous art of Automatically Modifying a Native Code Module Accessed from Virtual Machine Bytecode to Determine Execution Information, Day teaches:
a fragment processor for adding the dynamic code fragments to the web application and for generating one or more reports [Day, Fig. 1 steps 37-41 and par. 0025-0027 wherein determining the execution information, receiving and displaying the execution information and logging the execution information are interpreted as generate reports characterizing the application functionality with the added dynamic code fragments];
one or more hooks in the application enabling the fragment processor to automatically inject the new dynamic code fragments into the web application [Day, Fig. 1 step 33 and par. 0021 wherein automatically modifying by adding additional code operable to determine information regarding execution of the native code module; automatically modifying by adding addition code is automatically injecting dynamic code fragment].

Hoff and Day do not explicitly disclose provide one or more hooks in the application; however, in an analogous art of Program Verification and Visualization Using a Dynamic Abstracted Conceptual Model, Cruickshank teaches:
one or more hooks in the application [Cruickshank, par. 0017 wherein the agent adapted to set a plurality of execution points in the program and to update the abstracted model of the computer program; setting a plurality of execution points in the program is interpreted as providing one or more hooks in the application];
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Hoff, Day and Cruickshank are in the same field of endeavor such as updating software dynamically and provide method and system which monitoring the execution of the program at the execution points and updating the abstracted model of the program [Cruickshank, par. 0017].

As to claim 13, Hoff, Day and Cruickshank teach the computer readable medium of claim 12 wherein the link manager communicates with the cloud service by communicating via an encrypted link with an agent manager [Hoff, Fig. 5 step 532 and par. 0046 wherein the agent plugin provides a capability to dynamically understand a topology of a network on which the application is installed; the machines  are in a cloud environment; par. 0044 wherein the setting .

As to claim 14, Hoff, Day and Cruickshank teach the system of claim 1, wherein the in-application agent is further configured to compile the dynamic code fragments into executable code [Day, Fig. 4 step 407 and par. 0045 wherein re-compile the class with added functionality for dynamically modifying the native code module] using a fragment processor [Hoff, par. 0005 wherein the processor-based system uses the agent plugin to install the designated plugin dynamically based on the configuration information; processor-based system is read on to a fragment processor].

As to claim 15, Hoff, Day and Cruickshank  teach the system of claim 14 wherein the in-application agent is further configured use a middleware mechanism [Cruickshank, par. 0103 wherein JVMDI technique is interpreted as a middleware mechanism] to inject the dynamic code fragments into the points in the web application [Cruickshank, par. 0017 wherein the agent adapted to set a plurality of execution points in the program and to update the abstracted model of the computer program; pars. 0022-0023 wherein a program-level model comprises a static and a dynamic component containing method call and object level information, the agent is further adapted to update the program-level model upon execution of the computer program at the at least one of the execution points].

As to claim 16, Hoff, Day and Cruickshark teach the method of claim 8 further comprising compiling the dynamic code fragments into executable code [Day, Fig. 4 step 407 and par.  using a fragment processor in the in-application agent [Hoff, par. 0005 wherein the processor-based system uses the agent plugin to install the designated plugin dynamically based on the configuration information; processor-based system is read on to a fragment processor]. 
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to modify the re-compiled the class with added function with the processor-based system in Hoff to re-compiled the class with added functionality dynamically in Day.

As to claim 17, Hoff, Day and Cruickshank teach the method of claim 16, wherein a middleware mechanism [Cruickshank, par. 0103 wherein JVMDI technique is interpreted as a middleware mechanism] injects the dynamic code fragments into the points in the web application [Cruickshank, par. 0017 wherein the agent adapted to set a plurality of execution points in the program and to update the abstracted model of the computer program; pars. 0022-0023 wherein a program-level model comprises a static and a dynamic component containing method call and object level information, the agent is further adapted to update the program-level model upon execution of the computer program at the at least one of the execution points].

As to claim 18, Hoff, Day and Cruickshank teach the computer readable medium of claim 12 further comprising instructions in the code for the fragment processor in the in-application agent [Hoff, par. 0005 wherein the processor-based system uses the agent plugin to install the designated plugin dynamically based on the configuration information; processor-based system  to compile the dynamic code fragments into executable code [Day, Fig. 4 step 407 and par. 0055 wherein the class may be re-compiled with added functionality to intercept the request to access the native code module].
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to modify the re-compiled the class with added function with the processor-based system in Hoff to re-compiled the class with added functionality dynamically in Day.

As to claim 19, Hoff, Day and Cruickshank teach the computer readable medium of claim 18 further comprising instructions in the code for using a middleware mechanism [Cruickshank, par. 0103 wherein JVMDI technique is interpreted as a middleware mechanism] to inject the dynamic code fragments into points in the web application [Cruickshank, par. 0017 wherein the agent adapted to set a plurality of execution points in the program and to update the abstracted model of the computer program; pars. 0022-0023 wherein a program-level model comprises a static and a dynamic component containing method call and object level information, the agent is further adapted to update the program-level model upon execution of the computer program at the at least one of the execution points].

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/TINA HUYNH/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199